                  Case 2:18-bk-10399-NB                 Doc 41 Filed 01/10/19 Entered 01/10/19 16:48:08             Desc
                                                         Main Document     Page 1 of 7


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street
                       3   Suite 1550
                           Santa Ana, CA 92705-4067
                       4   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       5
                           Attorneys for Creditor
                       6   TRINITY FINANCIAL SERVICES, LLC

                       7

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                   10                                                  LOS ANGELES
                   11

                   12      In re                                                Case No. 2:18-bk-10399-NB

                   13      MAE E. WOOD,                                         Chapter Number: 13

                   14                               Debtor,                     CREDITOR TRINITY FINANCIAL
                                                                                SERVICES, LLC’S OBJECTION TO
                   15                                                           CONFIRMATION OF FIRST AMENDED
                                                                                CHAPTER 13 PLAN
                   16
                                                                                DATE: January 24, 2019
                   17                                                           TIME: 9:30 a.m.
                                                                                CTRM: 1545
                   18

                   19

                   20               TRINITY FINANCIAL SERVICES, LLC. (“Trinity”) hereby objects to confirmation of

                   21      the Debtor’s amended Chapter 13 Plan [Docket No. 22] (the “Plan”) in the above-referenced

                   22      matter. This objection is based on the authorities cited herein and on such additional submissions

                   23      and argument as may be presented at or before the confirmation hearing. In support of this

                   24      Objection, Trinity respectfully states as follows:

                   25      I.       INTRODUCTION
                   26               Trinity requests that the Court deny confirmation of the Debtor’s Plan, as it fails to

                   27      properly provide for Trinity’s claim. Specifically, Debtor’s Plan proposes to bifurcate Trinity’s

                   28      lien without meeting the requirements therefor. For the reasons set forth herein, the Court should
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-5099-8149 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                             -1-     OBJECTION TO FIRST AMENDED CHAPTER. 13 PLAN
     SANTA A NA
                  Case 2:18-bk-10399-NB              Doc 41 Filed 01/10/19 Entered 01/10/19 16:48:08              Desc
                                                      Main Document     Page 2 of 7


                       1   deny confirmation of the Plan and dismiss this case unless the Debtor amends Trinity’s treatment

                       2   under the Plan.

                       3   II.      STATEMENT OF FACTS

                       4            1.       Trinity’s claim is evidenced by a promissory Home Equity Credit Line Agreement

                       5   and Disclosure Statement executed by Debtor Mae E Wood and dated October 21, 2005, in the

                       6   original principal sum of $65,000 (the “HELOC”). A copy of the HELOC is attached to Trinity’s

                       7   proof of claim no. 2 (the “Proof of Claim”) as filed on the Court’s claims register (“CCR”) in the

                       8   instant bankruptcy case and incorporated herein by reference.

                       9            2.       The HELOC is secured by a second deed of trust and assignment of rents (the

                   10      “Deed of Trust”) encumbering the real property commonly known as 16724 Almaden Drive,

                   11      Fontana, CA 92336 (the “Property”). A copy of the Deed of Trust is attached to Trinity’s proof

                   12      of claim no. 2 as filed in the instant bankruptcy case and incorporated herein by reference.

                   13               3.       Subsequently, the HELOC was assigned to Trinity. Trinity, directly or through an

                   14      agent, is in possession of the original promissory note. See CCR, Claim No. 2.

                   15               4.       On February 28, 2018, Trinity filed its Proof of Claim secured by the Property

                   16      with a total outstanding balance in the amount of $96,518.57 and a pre-petition arrearage claim of

                   17      $37,877.03. See CCR, Claim No. 2.

                   18               5.       On April 5, 2018, the Debtor filed her First Amended Chapter 13 Plan [Docket No.

                   19      22].

                   20               6.       On May 24, 2018, Trinity filed its Objection to Confirmation of First Amended

                   21      Plan [Docket No. 24].

                   22               7.       On July 31, 2018, the Debtor filed her Motion for Setting Property Value of Real

                   23      Property [Docket No. 26].

                   24               8.       On September 14, 2018, Trinity filed its Motion to Continue Hearing on Motion

                   25      for Setting Property Value of Real Property [Docket No. 29 and Docket No. 30].

                   26               9.       On September 17, 2018, the Court issued its Order Granting Secured Creditor

                   27      Trinity Financial Services, LLC's Motion to Continue Hearing on Debtor's Motion to Determine

                   28      Secured Value of Real Property [Docket No. 31].
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-5099-8149 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                            -2-      OBJECTION TO FIRST AMENDED CHAPTER. 13 PLAN
     SANTA A NA
                  Case 2:18-bk-10399-NB              Doc 41 Filed 01/10/19 Entered 01/10/19 16:48:08               Desc
                                                      Main Document     Page 3 of 7


                       1            10.      On October 10, 2018, Trinity filed its Motion to Continue Hearing on Motion for

                       2   Setting Property Value of Real Property [Docket No. 33].

                       3            11.      On October 22, 2018, the Debtor filed her Stipulation with Trinity Financial

                       4   Services, LLC to Continue Hearing on Motion for Setting Property Value of Real Property

                       5   [Docket No. 35].

                       6            12.      On October 23, 2018, the Court issued its Order Granting Stipulation to Continue

                       7   Hearing on Debtor's Motion to Determine Secured Value of Real Property [Docket No. 31].

                       8            13.      On November 8, 2018, Trinity filed its Opposition to Motion for Setting Property

                       9   Value of Real Property [Docket No. 38].

                   10               14.      On November 23, 2018, the Debtor filed her Withdrawal of Motion to Determine

                   11      Secured Value of Real Property [Docket No. 39].

                   12      III.     ARGUMENT

                   13               The provisions of 11 U.S.C. § 1325 set forth the requirements for the Court to confirm a

                   14      Chapter 13 Plan. The burden is on the debtor to demonstrate that the plan meets the conditions

                   15      essential for confirmation. Warren v. Fidelity & Casualty Co. of N.Y. (In re Warren), 89 B.R. 87,

                   16      93 (B.A.P. 9th Cir. 1988). For the reasons detailed herein, the Debtor fails to meet this burden.

                   17      A.       The Plan Cannot Be Confirmed Because It Does Not Provide for the Full Value of
                                    Secured Creditors’ Claims
                   18

                   19               11 U.S.C. § 1325(a)(5)(B)(ii) requires a debtor’s Chapter 13 Plan to distribute at least the

                   20      allowed amount of a creditor’s secured claim. See 11 U.S.C. § 1325(a)(5)(B)(ii). Furthermore,

                   21      the requirement that a debtor provide for the full value of a creditor’s secured claim is mandatory

                   22      for plan confirmation. See Barnes v. Barnes (In re Barnes), 32 F. 3d 405, 407 (9th Cir. 1994); see

                   23      also In re Lucas, 3 B.R. 252, 253 (Bankr. S.D. Cal. 1980) (“In order to confirm any Chapter 13

                   24      Plan, the court must be satisfied . . . that the plan meets all the requirements of § 1325(a).”). The

                   25      burden lies with the debtor in demonstrating compliance with section 1325(a). Chinichian v.

                   26      Campolongo (In re Chinichian), 784 F. 2d 1440 (9th Cir. 1986).

                   27               Trinity filed its Proof of Claim on account of its secured claim. The Debtor’s Schedule D

                   28      also indicates Trinity’s lien is supported by value in the Debtor’s real property. [Docket No. 1 at
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-5099-8149 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                            -3-      OBJECTION TO FIRST AMENDED CHAPTER. 13 PLAN
     SANTA A NA
                  Case 2:18-bk-10399-NB             Doc 41 Filed 01/10/19 Entered 01/10/19 16:48:08              Desc
                                                     Main Document     Page 4 of 7


                       1   19-20]. Accordingly, the Plan must provide for the cure of the prepetition arrearages on Trinity’s

                       2   claim in the amount of $37,877.03, while also providing for maintenance payments on Trinity’s

                       3   secured lien.

                       4            As outlined in Trinity’s Objection to Confirmation of the First Amended Chapter 13 Plan

                       5   [Docket No. 24], the Plan in this case improperly proposes bifurcation of Trinity’s secured claim

                       6   without meeting the requirements therefor. The Debtor also withdrew her lien strip motion, so

                       7   she has abandoned any attempt to strip Trinity’s lien. The Debtor has therefore wrongly

                       8   classified Trinity’s claim as paid in full in the amount of $63,963.56. Trinity’s secured claim is

                       9   actually in the amount of $96,518.57. [Claim No. 2]. Furthermore, as indicated in Trinity’s

                   10      appraisal [Docket No. 38], the property had a fair market value of $545,000.00 as of January 12,

                   11      2018 (the Petition Date). Accordingly, the Plan does not sufficiently treat Trinity’s secured

                   12      claim, and the Plan cannot be confirmed. A true and correct copy of the Appraisal is attached to

                   13      Trinity’s Opposition to Motion for Setting Value of Real Property [Docket No. 38].

                   14
                           B.       The Plan Cannot Be Confirmed As The Debtor Has Not Maintained Her Post-
                   15               Petition Payments to Trinity
                   16               Trinity has not received any post-petition payments. As of January 10, 2019, the loan is in

                   17      post-petition default for the January 21, 2018 through December 21, 2018 post-petition payments.

                   18      The total post-petition delinquency amount is currently $6,880.68. An additional payment of

                   19      $563.21 will come due on January 21, 2019 and on the 21st day of each month thereafter. Late

                   20      charges of $28.16 also apply for payments missed as of the 5th of the following month. Given

                   21      that the Debtor is unable to treat secured claims, this case should be dismissed.

                   22      ///

                   23      ///

                   24      ///

                   25      ///

                   26      ///

                   27      ///

                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-5099-8149 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                           -4-     OBJECTION TO FIRST AMENDED CHAPTER. 13 PLAN
     SANTA A NA
                  Case 2:18-bk-10399-NB             Doc 41 Filed 01/10/19 Entered 01/10/19 16:48:08               Desc
                                                     Main Document     Page 5 of 7


                       1   IV.      CONCLUSION

                       2            Based on the foregoing, Trinity respectfully requests that the Plan not be confirmed and

                       3   this case dismissed.

                       4

                       5   Dated:           January 10, 2019                  BURKE, WILLIAMS & SORENSEN, LLP

                       6

                       7                                                      By:
                                                                                    Richard J. Reynolds
                       8                                                            Rafael R. Garcia-Salgado
                                                                                    Attorneys for Creditor
                       9                                                            TRINITY FINANCIAL SERVICES, LLC
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-5099-8149 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                           -5-       OBJECTION TO FIRST AMENDED CHAPTER. 13 PLAN
     SANTA A NA
                  Case 2:18-bk-10399-NB             Doc 41 Filed 01/10/19 Entered 01/10/19 16:48:08              Desc
                                                     Main Document     Page 6 of 7


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 East First Street, Suite 1550, Santa Ana, California 92705-4067
                       3

                       4   A true and correct copy of the foregoing document entitled (specify): CREDITOR TRINITY
                           FINANCIAL SERVICES, LLC’S SUPPLEMENTAL OBJECTION TO
                       5   CONFIRMATION OF FIRST AMENDED CHAPTER 13 PLAN
                       6   will be served or was served (a) on the judge in chambers in the form and manner required by
                           LBR 5005-2(d); and (b) in the manner stated below:
                       7
                           1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                       8   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                           court via NEF and hyperlink to the document. On (date) 01/10/19, I checked the CM/ECF docket
                       9   for this bankruptcy case or adversary proceeding and determined that the following persons are
                           on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                   10      below:
                   11            •   Camaray D Callier-Henderson chenderson@mclaw.org, CACD_ECF@mclaw.org
                                 •   Kathy A Dockery (TR) EFiling@LATrustee.com
                   12            •   Sean C Ferry sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
                                 •   Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                   13                nef@bwslaw.com,jgomez@bwslaw.com
                                 •   James D. Hornbuckle jdh@cornerstonelawcorp.com
                   14            •   Christina J O christinao@mclaw.org, CACD_ECF@mclaw.org
                                 •   Richard J Reynolds rreynolds@bwslaw.com, psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-
                   15                nef@bwslaw.com;fcabezas@bwslaw.com
                                 •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                   16
                            2. SERVED BY UNITED STATES MAIL:
                   17      On (date) 01/10/19, I served the following persons and/or entities at the last known addresses in
                           this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                   18      sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                           Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                   19      later than 24 hours after the document is filed.
                   20      Debtor:
                           Mae E. Wood
                   21      3016 W. 82nd Place
                           Inglewood, CA 90305
                   22

                   23      ///

                   24      ///

                   25      ///

                   26      ///

                   27      ///

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-5099-8149 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                           -6-     OBJECTION TO FIRST AMENDED CHAPTER. 13 PLAN
     SANTA A NA
                  Case 2:18-bk-10399-NB               Doc 41 Filed 01/10/19 Entered 01/10/19 16:48:08             Desc
                                                       Main Document     Page 7 of 7


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date)          , I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5
                                                                                                Service information continued
                       6                                                                    on attached page

                       7   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       8

                       9   01/10/19                 Bernadette C. Antle
                            Date                       Printed Name                                Signature
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-5099-8149 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                           -7-     OBJECTION TO FIRST AMENDED CHAPTER. 13 PLAN
     SANTA A NA
